Citation Nr: 1136186	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Hirayama disease involving the left shoulder/arm, to include as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 1993 with service in the Southwest Asia Theater of Operations from September 1990 to July 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied service connection for hepatitis C, a left shoulder condition, and a total disability rating based on individual unemployability due to service connected disability (TDIU).  The Veteran's Notice of Disagreement (NOD) with that determination was received at the RO in September 2008.  The NOD specifically appealed the issues of service connection for hepatitis C and service connection for a left shoulder condition.  Service connection was subsequently granted for hepatitis C by way of a January 2009 rating decision.  Regarding the left shoulder claim, the RO issued a Statement of the Case (SOC) addressing that issue in January 2009.  The Veteran's substantive appeal (VA Form 9) was received at the RO in April 2009.

In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at VA's Central Office in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In January 2011, the Board remanded the case to the RO for further development and adjudicative action.


FINDING OF FACT

The medical and lay evidence of record is credible, and establishes that the Veteran has Hirayama disease with symptoms affecting the neck, left shoulder and arm, that, as likely as not, had its onset during service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, Hirayama disease was incurred in or aggravated by service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for Hirayama's disease constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a neurological disability involving the left shoulder, which, over the course of this appeal, has been affirmatively diagnosed as Hirayama's disease.  Medical records in the claims file reflect that the Veteran sought treatment for left shoulder pain and weakness beginning in 2007.  He presented with significant and noticeable atrophy of the left shoulder.  The Veteran asserts that his left shoulder disability is an undiagnosed illness that warrants service connection pursuant to 38 C.F.R. § 3.317 based on service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

Service connection may be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection for certain chronic disorders, such as psychoses and arthritis, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness. Id.

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

As noted, the Veteran did serve in Southwest Asia.  He has been recognized for that service by way of his medals as noted on his DD Form 214.  

Service treatment records (STRs) are negative for complaints, findings or a diagnosis of neck pain, left shoulder or arm pain or weakness.  

A September 2007 VA orthopedic note indicates that the Veteran could not recall any trauma to the shoulder that would have caused any left shoulder pain, which, at that time, had been going on for about one year.  The Veteran reported that the shoulder pain initially started with overhead activities, but then progressed to some mild weakness with certain movements especially overhead movements, and then he began to notice weakness with motion below the shoulder.  Most concerning was that he noticed considerable atrophy of the left shoulder, compared to the right.  

A November 2007 VA neurology note reveals that the Veteran had been complaining of weakness in the left shoulder for "several years."  

Medical records, including EMG/NCS studies and an NCV study from August 2007 revealed median nerve and ulnar neuropathy on the left.  There was electrophysiological evidence consistent with right ulnar neuropathy across the elbow.  The complex repetitive discharges in the left deltoid reflected electrophysiological evidence of chronic denervation-reinnervation within that muscle.  Other medical records indicated that the Veteran suffered from focal atrophy of the left anterior half of the spine cord from C3-4 to C5-6, consistent with benign focal amyotrophy, or "Hirayama disease."  

At a VA neurology examination in October 2008, the examiner stated that the Veteran's underlying condition had an "unknown etiology."  EMG and Magnetic resonance imaging (MRI) of the cervical spine cord were considered abnormal studies.  A November 2008 VA radiology report found that the etiology of a cervical spinal cord lesion was not clear.

At his personal hearing in August 2010, the Veteran testified that he was told by his VA doctor that his condition was neurological in nature, and not orthopedic, and that he may have a form of ALS.  In addition, the Veteran testified that the pain and weakness was beginning to affect his other extremities as well.  

VA outpatient records from May 2009, June 2009 and October 2010 provide a specific diagnosis of Hirayama's disease.  A May 2009 neurology note reveals that the Veteran could no longer lift a gallon of milk with his left arm.  The note also reveals that when the Veteran turned his head in certain ways, that it would cause a sudden fleeting intense electric sensation to run down both arms and that event was momentarily incapacitating and caused him to fall.  The doctor explained that the symptoms are a classic L'Hermitte's spinal cord sign and suggests a mechanical distortion of the cord with certain head-neck positions.  The note also emphasized that Hirayama's disease was a form of motor neuron disease similar to the more deadly ALS except that its effects are limited to one limb and progression of the disease is usually slower.  In May 2009, the Veteran's treating VA doctor, M.J., the assistant chief of neurology, opined that it seemed likely that the type of neck flexion required by military service, particularly during service in Desert Storm, gradually aggravated the disorder to the point that it no longer was "benign" and has ultimately cost him the use of his limb.

A June 2009 neurology note indicates that the Veteran had a motor neuron disease variant that had been labeled Hirayama disease/"benign" focal amyotrophy, and bilateral carpal tunnel, and ulnar neuropathy at the right elbow.  Upon correlation with clinical data, the doctor noted that atrophy of the left anterior half of the spinal cord was identified from C3-4 through C5-6.  A 5 mm area of myleomalacia was present in the most anterior portion of the atrophy.  According to the doctor, this was consistent with benign focal amyotrophy, which had also been called Hirayama disease.  The doctor summarized that the Veteran had benign focal amyotrophy of the left arm (aka Hirayama disease), as well as carpal tunnel.  An magnetic resonance imaging (MRI) was consistent with the diagnosis and the Veteran basically had a non-functioning left arm.  Clinically, the Veteran did not have ALS because the disease was limited to only one extremity thus far and had not progressed to involve bulbar muscles or other limbs and had been going on for at least 5 years.  

At a VA compensation and pension examination in January 2011, the examiner noted that the Veteran had a focal amyotrophy of the left arm and shoulder consisting of muscle atrophy, weakness and fasciculations.  Magnetic resonance imaging (MRI) showed that the Veteran had clear cut focal atrophy of the left anterior half of the spinal cord form C3/4 through C4/5.  The examiner also referred to an EMG performed in October 2008 that disclosed electrophysiological evidence of chronic denervation with reinnervation in the left C5-C6 myotones consistent with lower motor neuron findings on examination.  The examiner also noted that the EMG disclosed an incidental carpal tunnel syndrome bilaterally.  The examiner noted that the pattern of lower motor neuron disease found in the left arm and shoulder and upper motor neuron disease found in the brisk lower extremity reflexes were similar to what is seen in ALS.  The distinction, according to the examiner, was that the motor neuron disease in this Veteran was focal and restricted rather than diffuse as in ALS.  The examiner further indicated that medical literature provides evidence that flexion of the neck in individuals who have this condition can cause anterior shifting of posterior dura at the lower cervical spinal canal to induce focal cord compression and atrophy.  The examiner noted that the Veteran served in the military for 8 years, including Desert Storm, and did a variety of work that required neck flexion, including work that required sustained neck flexion.  Therefore, the examiner opined that it was as likely as not that such activity either started and generated the disorder or aggravated a pre-existing condition that had been mild at entry into the military.  The examiner specifically noted that the Veteran's carpal tunnel syndrome was incidental and not related to the spinal cord atrophy.  

The Veteran was afforded another compensation and pension examination in March 2011.  The examiner noted a review of the entire claims file and also noted that the Veteran was well-known to the neurology services at the VA medical center.  The examiner stated that the Veteran indeed suffered from Hirayama disease, a known subtype of ALS, and that there was no other medically unexplained condition to account for the pain and weakness of his left shoulder and arm.  The examiner noted that the signs of muscle weakness and atrophy were definitely caused by focal motor neuron loss in the spinal cord.  As in ALS, there was an associated aching pain associated with the denervated muscles and there was reduced range of motion around the shoulder due to weakness of the shoulder musculature.  The examiner noted that the medical literature suggests that neck flexion and extension cause focal mechanical injury to the spinal cord and that this is the likely mechanism for neuronal loss.  The examiner therefore opined that given the timing of the weakness appearance and its evolution, it was at least as likely as not that activity in the military that involved head and neck movement contributed significantly to the pathology.  While the Veteran did not have the dire prognosis of ALS, the examiner explained that the dysfunction caused to the left arm was no different from that caused by typical ALS in its intermediate stage.  

Because the Veteran's symptoms of pain and weakness in the left upper extremity including the shoulder and neck, are attributable to a known clinical diagnosis, service connection is not warranted pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness based on service in the Persian Gulf.  

Nonetheless, the competent medical evidence of record establishes that the Veteran's Hirayama disease as likely as not had its onset in service, or at the very least, as a result of injury or incidents in service.  As noted above, this opinion was provided by a VA physician, and there is no competent medical evidence to the contrary.  The opinion was based on adequate examinations of the Veteran, as a physical examination of the Veteran and a review of the history were conducted, and a rationale was provided for the opinion.   

The RO denied the claim because, despite the medical opinions of record, the STRs did not show any evidence of pain or weakness in the left upper extremity or shoulder during service or within the one year period following discharge from service.  However, as the regulations state, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d).  That is exactly the case here.  The examiners explained that this disease is very slow in its progression, which is consistent with the Veteran's contentions that he did not notice the atrophy in his left arm until many years after he began complaining of weakness.  Additionally, the Veteran also stated that it wasn't until many years after he began to complain of that weakness that he was actually no longer able to hold a gallon of milk.  The Veteran is certainly competent to state when he first noticed symptoms, and there is no reason to doubt the Veteran's credibility in this regard.  The Board also has no reason to doubt the credibility of the information relied on by the physician that the Veteran, while in the military, performed activities requiring head and neck movements that, according to the physician, contributed significantly to the pathology.  Such information is also considered competent and probative.  The evidence of record shows that the Veteran's symptoms of weakness began long before the "insidious onset of atrophy" noted in 2007, and a VA physician has opined that it is as likely as not that the onset of the Hirayama disease occurred during the Veteran's active duty; and, at the very least, as a result of excessive neck flexion therein.  

For the foregoing reasons, and in resolving all doubt in the Veteran's favor, service connection for Hirayama disease is granted.  


ORDER

Service connection for Hirayama disease affecting the left arm, shoulder and neck, is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


